..r..
                                                         .,       .   ,.   *




            OFFICE OF THE ATT’ORNEY GENERAL   OF TEXAS
                                     AUSTIN




Eonorubla      8.   F.   Molea
County Audltlor
ILiddgo oooalt~
xa.nbug, exua




               You? lattu   of   8
opinion   of    thll  deputwnt
                                                             i .




Honorable D. P. NcKse, page 2


     moor6 all lmtrumente of vrlting authorlrd or
     rsqulrad to be reoordod In the county clerk’r or-
     floe in the mnnnorhelvllmlter pr0vld.d.’
          ArtLola.6594 of 8U.d
                             ltatutea, provldorr
           3fhM any lMtruault of lrr1tlngluthcrlLed
     by 1~ to be reaorded rhll      be dapoalted ln the
     county alerk'm offlae for maord, if the I-         18
     laknovla&ed or pow4      In the manner prerorlbed
     by lav for record, the alerk mhll oator in a book
     to be provided for tht purpoao,      in 8lph&etlaal
     order, the name of the partlam and date and
     suture thereof, md the tire of dollvery for
     reoord~ end 8hoU give to tha perron deporltlng
                              l r ea up t l
     th e ma ne,if r eq uir e?,            pealfylng the
     mtlaulma     thereof.
          Atiieb 6595 of arid mtatater, prwldewa
          "Emah reaordrr 8W1,     vithout delay, moor4
     everln8trutmut
            y         of vrltlng luthorlscU to bo r8-
     acdetlbyb      ublah la dapoolt8dvlthhlmfor
     roaoml, vlth &he lakzWwlmdgmuit8, proofr, 8ffld#-
     vltr and autlflo~to8   theroto &tkah+d In the
     order aepoutc4 for rcaord b7 lntorlng t&r vord
     for rord und letter for lrttu, ad noting at
     the toot of tha reaord the hour ax& t& da7 of
     the month and 7ear vhon the lnetrwnnt lo reaord-
     od vaa depaeitea in bir offloe for roaord.*
          Artlale 6596 of rrid 8tatut.8, prorldlng for the
alerket aortlrloetlon aa untlonrd above, provld~r:
          %ver78aah    lnatrtannt8hallbe   aonaldued
     48~?u8braed trot8 tb tin   it vu aapa8lted ror
     Wcordj and the alerk ahall oertlf7 under hlr band
     and ra81 of eel:*   to lru7 rueh 1natrument OS
     rritlng 80 rwxu'ded, tha hour, d47 month and
     7ouvbn~mo1d0dit,           aoath   ~ookuaapcg~
     or pay   In uhlah it lr reoordad~ and uhon record-
     ed do lvu tbo wno to tlu part7 antitled tbro-
     to.?
                                                                      <is:‘,

                                                                 .,            ;   ,.




tionorablsB. P. tdcRec,page J


          Ar tic le6595,lup r a requires
                                ,        the clerk to record
vithout delay every lnatrument of witlug authorized to be
reoorded by hln vhloh la depomlted vith hl.mfor reaord, with
the 8oknov~edgmenta, proof@, lffldavltv and certlfloatem
thereto attaohed. The alerk'e oertiflcatlon to the lnstru-
Bent, aootalnlng the data ~8 provided in Artlole 6596, lupra,
being mere evldenae of the Mt of reoordlng, lr not vlthln
the provlwiolu of Artlalo 6595 requiring it to be reoordea
a~ A part of tb lnstrumont ltaelf. The olerk'r authority
to reoord luoh lrutrument La not in any visa oondltloned upon
muoh a awtlflaate ovldenou     the lnetrumnt'r having been.
recorded in anothrr aounty.
          It le therefore the opinion of thlm drpartmnt that
the alork'e aertffloate on reaordlng 111Instrument u prorid-
rd In Artlala 6596, ibVi80d Civil YtatUtea, 1925, lr (not aox+
rldued l p u t of rwh ln8trumnt requiring it to be reaorded
vhere the lnatrumnt otborwlm lWmrlred      to b recorded 18
dapooltod for roaord in mOthor  aounty.

                                        Your8 very truly